Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 1 of 25

 

 

. manent WER ENTERED
(7 GDB/LBG: USAO 2019R00718 ———L0GGED RECENVED
IN THE UNITED STATES DISTRICT COURT Noy 16 2020

FOR THE DISTRICT OF MARYLAND

Ai Gino mbenl

CLERK U8. DISTRICT COURT

UNITED STATES OF AMERICA ap —-«BSTRICTOF MARVIAND ny
*
v. * FILED UNDER SEAL
*
DAVID ANNOR and *  CASENO. — 20-mj-2683-CBD
*
LESLEY ANNOR, * — CASENO. —30.mj-2684-CBD
Defendants *
nenaunn

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANTS

I, Jamie M. Vera, Special Agent of the Federal Bureau of Investigation (“FBI”), being duly

sworn, state:

Introduction
1. I make this affidavit in support of a criminal complaint and arrest warrants.
Zs Based on the following facts, there is probable cause to believe that between January

2017 and October 2020, in the District of Maryland and elsewhere, DAVID ANNOR (“DAVID”)
and LESLEY ANNOR (“LESLEY”) conspired to launder proceeds of a specific unlawful activity,
in violation of 18 U.S.C. § 1956(h).

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show that there is sufficient probable cause for the requested warrants and does not set forth all of

my knowledge about this matter.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 2 of 25

Agent Background

4. I have been a Special Agent with the FBI since September 2015. I have received basic
law enforcement training at the FBI Academy in Quantico, Virginia. | am currently assigned to the
FBI’s Washington Field Office, where I am responsible for conducting and assisting with securities
fraud and investment fraud investigations, including related white collar and financial crimes. I have
participated in investigations involving mail fraud, wire fraud, securities fraud, bank fraud, and
conspiracy. I have also received additional training in the area of white-collar crimes. Prior to my
employment with the FBI, I worked for approximately four years in accounting and finance. I am a
Certified Public Accountant and a Certified Fraud Examiner.

Probable Cause
Introduction

>. The targets of this investigation—including DAVID, LESLEY, Co-Conspirator A,
and their co-conspirators (collectively “Target Subjects”)—are involved in a romance fraud scheme
in which the scheme participants induce their victims, often people who are elderly and isolated, to
send money to other co-conspirators based on romantic assertions and other misrepresentations,
including promises to travel to the United States to unite with the victims.

6. The Target Subjects who receive and launder the payments from the victims are
primarily located in the United States and Ghana.

Ts The co-conspirators find their victims online, typically through Facebook or dating
websites (including Match.com, among others), and communicate with the victims using email, cell

phones, and applications (including Google Hangouts). !

 

' Google Hangouts is an instant message chat feature offered through Google.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 3 of 25

8. DAVID and LESLEY are brothers residing in a particular apartment unit in
Gaithersburg, Maryland (“the Gaithersburg residence”). Co-Conspirator A resides in
Germantown, Maryland (“the Germantown residence”). DAVID and LESLEY have also received
mail at the Germantown residence.

9. As described in this affidavit, since April 2017, the Target Subjects have received
and laundered over $5 million dollars from approximately 200 romance fraud victims throughout the
United States and overseas. The known victims’ ages range from 38 to 83 years old.”

Ravid Enterprise LLC

10... On May 24, 2017, DAVID registered a business entity in the State of Maryland called
Ravid Enterprise LLC (“Ravid Enterprise”), a shell company through which DAVID and his co-
conspirators have laundered proceeds of the romance scheme.

11. | According to the State of Maryland’s Business Express website, DAVID is listed as
the registered agent for Ravid Enterprise. The articles of organization for Ravid Enterprise list
DAVID as the authorized person and resident agent of the company, and the Gaithersburg residence
as the registered address for the company.

12. According to the articles of organization, the stated purpose of Ravid Enterprise is
“a car sale business where buyers come in to get cars which are from the auction.” Notably, the listed
address for Ravid Enterprise—the Gaithersburg residence—is an apartment unit.

13. Further, from physical surveillance your affiant and other law enforcement officers
have conducted between July 2019 and September 2020, your affiant has discerned no indication

that the Gaithersburg residence functions as a location where “buyers come in to get cars.” To the

 

? All dates and amounts are approximations. The words “on or about” and “approximately” are
omitted for clarity. Bank accounts are referred to by the name of the financial institution and the last
four digits of the account number.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 4 of 25

contrary, the Gaithersburg residence is a controlled-access apartment complex that does not serve as
an apparent business location, particularly one relating to the commerce of large items, such as
vehicles.

14. On October 11, 2019, Ravid Enterprise was forfeited to the State of Maryland.
According to the State of Maryland’s website, if a business is “forfeited,” that business has
relinquished its right to conduct business in the State of Maryland. For domestic corporations, this
also means that the business does not exist under the laws of the State of Maryland. The filing history
listed on the State of Maryland’s website for Ravid Enterprise states that “the entity was forfeited
for failure to file property return [sic] for 2018.”

15. Bank records show that between at least May 2017 and September 2020, DAVID and
LESLEY opened or maintained bank accounts for the purpose of receiving payments from victims
at 10 different financial institutions, including accounts opened in the name of Ravid Enterprise.

16. For example, records from Wells Fargo list DAVID as the account holder for several
bank accounts—including Wells Fargo 8916 and Wells Fargo 0055—that were opened in May 2017
using the business name of Ravid Enterprise. Records from PNC Bank list DAVID as the account
holder for an account, PNC 9109, that was opened in June 2017 using the business name of Ravid
Enterprise. Records from TD Bank list DAVID as the account holder for two additional bank
accounts—TD Bank 1021 and TD Bank 1357—that were respectively opened in December 2017
and February 2018 using the business name of Ravid Enterprise. The signature cards for each
account in this paragraph lists the Gaithersburg residence as the account address.

17. Your affiant knows that the act of opening numerous, redundant accounts at different
financial institutions is indicative of fraud and money laundering, particularly when those accounts

are used to receive the proceeds of fraud.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 5 of 25

Company 1

18. On May 12, 2016, Co-Conspirator A registered a business entity in the State of Ohio,
identified in this affidavit as Company 1, through which Co-Conspirator A and his co-conspirators
have laundered proceeds of the romance scheme.

19. According to the articles of organization for Company 1, obtained from the State of
Ohio Secretary of State’s website, Co-Conspirator A is listed as the registered agent for Company
1. The stated purpose of Company 1 is to “buy salvage cars and repair and sell car parts.” As of
September 23, 2020, Company 1 is listed as an active entity with the State of Ohio.

20. Records from Bank of America (“BOA”) and TD Bank list Co-Conspirator A as the
account holder for several bank accounts—including BOA 9436, BOA 9449, TD Bank 3410, and
TD Bank 3428—that were opened between April 2017 and December 2017 using the business name
of Company 1.

21. Bank records show that between at least January 2017 and August 2020, Co-
Conspirator A opened or maintained bank accounts for the purpose of receiving victim payments
at six different financial institutions, including accounts opened in the name of Company 1.

Victim 1

22. DAVID, LESLEY, Co-Conspirator A, and their co-conspirators, who identify

themselves as Bruce McGee James (“James”), Paul Wilson Steven (“Dr. Paul”), and David

Benson (“Benson”),’ defrauded a woman who was born in 1965 and resides in Texas (“Victim 1”).

 

3 Other than the Target Subjects, the names in this affidavit are used by co-conspirators and are
likely aliases.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 6 of 25

23. On January 9, 2018, agents interviewed Victim 1, who provided the following
information.*

24. Victim 1 stated that around September 2016, Victim | met James through
Facebook. Among other methods of communication, Victim | spoke with James using Google
Hangouts and email. James used Email Account 1, which was also the email address associated
with James’s Google Hangouts account.

25. According to Victim 1, James told Victim | that he was a military service member
deployed overseas in Afghanistan, but he was set to retire and return home to the United States. Using
Google Hangouts, James told Victim | that he needed help getting a box of his personal belongings
from overseas into the United States. James told Victim | that he had a box of valuable items that a
security company in Accra, Ghana, was holding, and that the box contained money, gold, and a
necklace that James’s mother gave to him before she died. Using Google Hangouts, James told
Victim | that Victim 1 needed to contact the security company at Email Account 2 and say that she
was James’s wife in order to help him get the box shipped.

26. On November 23, 2016, Victim 1 sent an email to Email Account 2 as James
instructed.

27 On November 25, 2016, Victim | received a reply email, which stated the following,
in part:°

You will have to pay the sum of $ 5,000 (FIVE THOUSAND UNITED STATES

DOLLARS) to allow us get the valuables delivered to you through our diplomatic

express delivery.This charges includes insurance to ensure its complete safety and

its also going to be delivered to you personally with the help of a diplomat. You

have to make the payment and send us a copy of the receipt of payment before we
proceed.

 

* The evidence described in this affidavit regarding particular victims was obtained through a
combination of interviews, records, and other investigative sources.

> All grammatical, spelling, and formatting errors were left in their original format.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 7 of 25

We will send you the details to which you send the money to upon your agreement
to pay the delivery fee.

28. Victim | then received another email from Email Account 2 with wiring instructions
to send the money to an individual in Ghana.

29. | The communications between Victim 1 and James continued into the next year
(2017), and James continued to tell Victim 1 that he was going to fly to the United States to be with
her, though James never did so.

30. In September 2017, Victim 1 was told that James had supposedly been in a car
accident with his son. On September 23, 2017, Victim 1 received an email from an individual
purporting to be Dr. Paul (using Email Account 3) that stated the following:

Hello Mrs Bruce,

I am dr Paul,

Bruce had a fractured femur and other bruises on some parts of his body on his way

to the airport, they ran into a truck, they are being treated, but Bruce needs to

undergo a femur surgery for both legs which will cost him 5000 pounds.

Surgery will begin immediately payment is made

31. Victim 1 communicated with Dr. Paul, who used Email Account 3. On September
24, 2017, Dr. Paul instructed Victim | to send money to DAVID to purportedly pay for the surgery.
The email directed Victim 1 to wire money to DAVID at SunTrust 4114, and in part stated the
following:

I will like to let you know this is an emergency case and it require’s an urgent

attention

you are required to send the money immediately

The surgery is expected to last a period of 6 hours

He should be in good shape in less than 2 weeks

this is the information to send the money to

SunTrust Bank

Acc:1000197644114

Routing :055002707
Iban:061000104
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 8 of 25

DAVID ANNOR
16000 Shady Grove Rd, Gaithersburg, MD 20877, USA

32. Victim | recalled sending money for this request, but could not recall exactly where
she sent the money.

33. Bank records associated with SunTrust 4114 do not show a deposit from Victim 1
around this date. However, SunTrust records show that on September 29, 2017, just five days after
this email, Victim | wired $5,000 to SunTrust 4312, an account in the name of Ravid Enterprise in
Gaithersburg, Maryland.

34. In late October 2017, James once again told Victim 1, through Google Hangouts, that
he would be traveling to the United States to be with her.

35. On October 28, 2017, through Google Hangouts, James told Victim 1 “I need to make
payments to be released immediately.” Shortly after sending that message, through Google
Hangouts, James provided Victim 1 with DAVID’s banking information, which James described as
SunTrust 4114 at the Gaithersburg residence:

36. Records for SunTrust 4114 (DAVID’s account at the Gaithersburg residence) show
that on October 30, 2017, the account received a wire of $2,470 from Victim 1.

37. According to Victim 1, James did not travel to see Victim | after Victim 1 wired the
$2,470, and instead told Victim 1 that the hospital needed more money to release him. James
requested another $1,000 from Victim 1. Using Google Hangouts, James told Victim 1 to send
money to LESLEY in Gaithersburg, Maryland, stating, “Baby you can use western union... Can
you go send it right now babe? . .. Name: LESLEY ANNOR Address; Gaithersburg Maryland
USA.” Victim 1 provided law enforcement with a receipt for her transaction showing that on

November 4, 2017, she sent $1,000 through Western Union to LESLEY in Gaithersburg, Maryland.
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 9 of 25

38. According to Victim 1, James did not travel to see Victim | after Victim 1 sent the
additional $1,000, and between December 2, 2017 and December 4, 2017, using Google Hangouts,
Victim | and James discussed James needing more money.

39, On December 3, 2017, James told Victim 1 to send additional money to Co-
conspirator A and provided wire information for SunTrust 6312.

40. On December 4, 2017, Victim 1 messaged James and said “I am at the bank in the
lobby waiting to wire the check . . . my stomach is a mess right now and my head is light.” Victim 1
provided law enforcement with a wire confirmation showing that on December 4, 2017, she wired
$4,300 to Co-Conspirator A at SunTrust 6312.

41. Victim 1 recounted to law enforcement that she never met James in person, and that
James never repaid Victim 1.

42. Victim 1 stated that she suffered a loss of approximately $100,000 to DAVID,
LESLEY, Co-conspirator A, and Ravid Enterprise, as well as other co-conspirators involved in
this scheme.

Victim 2

43. DAVID and his co-conspirators, including Brett Fernley (““Fernley”), defrauded a
woman who was born in 1957 and resides in Virginia (“Victim 2”).

44, On July 12, 2019, agents interviewed Victim 2, who provided the following
information.

45. Victim 2 stated that around September 2018, Victim 2 met Fernley online through
Facebook. Shortly thereafter, Fernley asked Victim 2 to switch their communications to Google
Hangouts.

46. According to Victim 2, Fernley told Victim 2 that he was an underwater welder

from Canada, who resided in Florida but who was currently working near Ireland. After engaging
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 10 of 25

in what Victim 2 thought were romantic conversations and gaining Victim 2’s trust, Fernley
began asking Victim 2 for money.

47. For example, on September 19, 2018, Fernley told Victim 2 through Google
Hangouts, “just a little bit troubled with the weather and how badly it has affected the equipments
I’m using . . . the cable installing equipments and the 2 drilling equipments got damaged.”
Fernley then told Victim 2 on Google Hangouts that he was short $9,600 for the equipment and
proceeded to email Victim 2 wiring information from his email account (Email Account 4). On
September 22, 2018, Victim 2 sent the $9,600 wire.

48. On December 6, 2018, Fernley sent Victim 2 an email with the subject “READ
CAREFULLY” from Email Account 4. The email stated in part:

The task that was cleared 2 weeks ago is not satisfactory according to his judgement
and he is not giving me the opportunity to do the peaceful transition to the incoming
engineer. He wants a commission out of the contract and i’m not ready to do that
as well. I have said i will go to court if a proper measure is not taken. I have
discussed with this new engineer and contractor who is currently in London. He
would do the job but he is not wiling to pay any dime until the job is done. That is
a deal breaker for me. My love i signed out a memorandum of understanding stating
that 49% of the current contract comes to me instead of the normal 55%. But that
would be done immediately once i can buyout the contract. The other engineer
messed up and backed out. I am sure the engineer was driven by the HRM. [Victim
2] look down on my promises and stay focus. I want the 49% of my funds
transferred to your account the same day i pay for the contract clause. But how to
get the money to clear out the contract clause is my major worry now. after all the
calculations, I am going to pay $34,835 to seal everything off. With this done, my
49% will be transferred immediately to your account. And I can also clear out my
funds at the airport as well. I know this comes as a shock to you but i plead with
you to be strong now than ever for me. PS: You are not losing anything because
you get the wired transfer made that same day we get the funds cleared.

49. On December 15, 2018, using the same email address, Fernley sent Victim 2 an email
with the subject “The account details,” which contained wiring information for Ravid Enterprise at
TD Bank 1357, an account DAVID opened with the Gaithersburg residence listed as the account

address:

10
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 11 of 25

Bank name : TD Bank

Bank Address:15830 Shady Grove Rd, Gaithersburg, MD 20877

Account Name: Ravid Enterprise

Account Number: 4351301357

Account Routing Number : 054001725

Swift code :NRTHUS33XXX

Wire Routing Number: 031101266

50. Bank records show that on December 17, 2018, Victim 2 wired $24,835 to TD Bank
1357 (described in the foregoing email) in the name of Ravid Enterprise.

51. Bank records show that on December 31, 2018, Victim 2 wired another $20,000 to
TD Bank 1357.

52. As of February 29, 2020, Fernley was still contacting Victim 2 through telephone,
email, and Google Hangouts.

53. Victim 2 stated that she suffered a loss of approximately $177,000 to DAVID, Ravid
Enterprise, and other co-conspirators, and that she liquidated some of her 401(k) retirement account
to make payments to the co-conspirators with the understanding that Fernley would repay her.

54. According to Victim 2, Fernley has not repaid Victim 2, and Victim 2 has never met
Fernley in person.

Victim 3

55. | DAVID and co-conspirators, including John Powell (““Powell’’), defrauded a woman
who was born in 1957 and resides in Hawaii (“Victim 3”).

56. On October 30, 2019, agents interviewed Victim 3, who provided the following
information.

57. Victim 3 stated that around October 2018, Victim 3 met Powell online through a
music application called Smule. After meeting on Smule, Powell and Victim 3 began

communicating on Google Hangouts, where they developed what Victim 3 believed to be a

romantic relationship.

1]
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 12 of 25

58. According to Victim 3, Powell told Victim 3 that he was a military contractor
working in Afghanistan until his contract expired. Powell told Victim 3 that he had a package
full of cash that he wanted to have delivered to Victim 3 until he could come pick it up from her.
Powell told Victim 3 that he needed her to send him money so that he could have the package
shipped to her. According to Victim 3, Powell directed her to send money to various individuals,
including DAVID, which Victim 3 did.

59. To make these payments, Victim 3 purchased and mailed cashier’s checks to
addresses that Powell provided. Victim 3 did not recall the addresses at the time of the interview,
but records obtained from the United States Postal Inspection Service (“USPIS”) show that Victim
3 mailed at least two Express Mail packages to DAVID at the Gaithersburg residence in January and
March 2019. Based on the information Victim 3 provided and the bank records discussed below, I
believe that those two Express Mail packages contained cashier’s checks that Victim 3 purchased.

60. | Bank records show that personal and cashier’s checks totaling $17,150 from
Victim 3 were deposited into various bank accounts in the names of DAVID and Ravid
Enterprise. More specifically, bank records reflect the following transactions:

e On November 25, 2018, a personal check for $2,000 from Victim 3 was deposited
into TD Bank 1357, an account in the name of Ravid Enterprise. Bank records
show that this check was deposited at a TD Bank branch in Gaithersburg,
Maryland, indicating that the check was likely mailed to DAVID, who deposited
the check near the Gaithersburg residence.

e On December 11, 2018, a personal check for $8,150 from Victim 3 was deposited
into TD Bank 1357, an account in the name of Ravid Enterprise. Bank records
show that this check was deposited at a TD Bank branch in Gaithersburg,
Maryland, indicating that the check was likely mailed to DAVID, who deposited
the check near the Gaithersburg residence.

e On February 21, 2019, a cashier’s check for $3,000 from Victim 3 was deposited
into Citibank 5998, an account DAVID opened in his own name. Bank records

show that this check was endorsed, indicating that the check was likely mailed to
DAVID and that DAVID deposited the check himself.

12
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 13 of 25

e On March 14, 2019, a cashier’s check for $3,000 from Victim 3 was deposited into
M&T Bank 5105, an account DAVID opened in his own name. Bank records show
that this check was endorsed, indicating that the check was likely mailed to
DAVID and that DAVID deposited the check himself.

e On April 17, 2019, a cashier’s check for $1,000 from Victim 3 was deposited into
M&T Bank 5105, an account DAVID opened in his own name. Bank records show
that this check was endorsed, indicating that the check was likely mailed to DAVID
and that DAVID deposited the check himself.

Victim 4

61. DAVID, Co-Conspirator A, and his co-conspirators, including Anita Heinrich
(“Anita”), Joel Henrich (“Joel”), and Michael Standerfer (“Standerfer’’), defrauded a man
who was born in 1962 and resides in the State of Washington (“Victim 4”).

62. On February 13, 2020, a detective with Edmonds Police Department in the State
of Washington interviewed Victim 4, who provided the following information.

63. Victim 4 stated that around June 2019, Victim 4 met Anita online through |
Match.com. According to Victim 4, after only a week of talking on Match.com, Anita told Victim
4 that she loved him. Shortly after meeting on Match.com, Victim 4 and Anita began
communicating through Google Hangouts.

64. According to Victim 4, Anita told Victim 4 that she had just finished nursing
school in Germany and would relocate to Washington to be with Victim 4. Anita said that both
of her parents died and left her an inheritance. The only living relatives Anita told Victim 4 she
had were her 16-year-old son, Joel, and her grandfather, who according to Anita had a company
in the United States. Anita further told Victim 4 that her grandfather was helping her with the

inheritance and that there were various fees that needed to be paid, including lawyer’s fees to

Standerfer, who Anita represented to be an attorney.

13
63,

Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 14 of 25

According to Victim 4 and bank records obtained by law enforcement, in

September 2019, Victim 4 cashed out his 401(k) retirement account, purchased two cashier’s

checks totaling approximately $201,000, and mailed the cashier’s checks to DAVID and Co-

Conspirator A at the Gaithersburg residence. According to Victim 4, Anita told Victim 4 that

DAVID and Co-Conspirator A were accountants for Anita’s grandfather.

66.

Bank records show that multiple cashier’s checks and money orders totaling

$206,500 from Victim 4 were deposited into two different JP Morgan Chase (“JP Morgan’’) bank

accounts—JP Morgan 3771 and JP Morgan 7281—that DAVID opened in his own name, and a

TD Bank account—TD Bank 5709—that Co-Conspirator A opened in his own name.

67.

More specifically, bank records reflect the following transactions:

On September 16, 2019, a cashier’s check for $100,000 from Victim 4 was deposited
into TD Bank 5709, an account in the name of Co-Conspirator A. Bank records
show that this check was deposited at a TD Bank branch in Germantown, Maryland,
indicating that the check was likely mailed to Co-Conspirator A (as Victim 4
recounted) and that Co-Conspirator A deposited the check into his account near the
Germantown residence.

On September 18, 2019, a cashier’s check for $101,000 from Victim 4 was
deposited into JP Morgan 3771, an account in the name of DAVID. Bank records
show that this check was endorsed and deposited at a JP Morgan ATM in Bethesda,
Maryland, indicating that the check was likely mailed to DAVID (as Victim 4
recounted) and that DAVID deposited the check into his account.

On October 9, 2019, two money orders, each for $1,000, from Victim 4 were
deposited into JP Morgan 3771, an account in the name of DAVID. Bank records
show that the money orders were endorsed and deposited at a JP Morgan ATM in
Bethesda, Maryland, indicating that the money orders were likely mailed to
DAVID (as Victim 4 recounted) and that DAVID deposited the money orders into
his account.

On October 24, 2019, two money orders, each for $750, from Victim 4 were
deposited into JP Morgan 3771, an account in the name of DAVID. Bank records
show that the money orders were endorsed and deposited at a JP Morgan ATM in
Germantown, Maryland, indicating that the money orders were likely mailed to
DAVID (as Victim 4 recounted) and that DAVID deposited the money orders into
his account.

14
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 15 of 25

e On December 16, 2019, two money orders, each for $1,000, from Victim 4 were
deposited into JP Morgan 7281, an account in the name of DAVID. Bank records
show that the money orders were endorsed and deposited at a JP Morgan ATM in
Germantown, Maryland, indicating that the money orders were likely mailed to
DAVID (as Victim 4 recounted) and that DAVID deposited the money orders into
his account.

Victim 5

68. DAVID, LESLEY, Co-Conspirator A, and their co-conspirators, including Gabriel
Scott (“Scott”) and Dylan Connor (“Connor”), defrauded a woman who was born in 1942 and
resides in Georgia (“Victim 5”).

69. On December 6, 2019, agents interviewed Victim 5, who provided the following
information.

70. ‘In early 2018, Victim 5 met Scott online while playing the game “Words With
Friends.” Seott, Connor, and Victim 5 communicated by email using Scott’s email address
(Email Account 5) and Connor’s email (Email Account 6). According to Victim 5, Scott told
Victim 5 he was from Washington State and worked for an oil company that had him stationed
on an oil rig off the coast of Venezuela. Scott said he was divorced and had two daughters, but
both of his daughters died in a vehicle crash.

71. According to Victim 5, Seott told Victim 5 he had a way to help people invest
their money by putting it into a “high interest” savings account earning a guaranteed 10 percent.
Scott told Victim 5 that Connor was his accountant, and that DAVID and LESLEY were the
“contact people” who handled the savings account. Scott told Victim 5 where to send the money,

but Victim 5 could not recall the specific details that Scott provided. Victim 5 eventually stated

that she developed a romantic relationship with Scott. Victim 5 initially was hesitant to tell this

15
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 16 of 25

to the interviewing agents, and ultimately told the agents about the romantic relationship during
a follow-up conversation on December 16, 2019.

72. A review of emails Victim 5 provided show that on April 24, 2018, Connor
forwarded an email to Victim 5 purporting to be from “Amegy Bank,” which stated the following:

“es

Our system shows that your transfer is almost complete...For

comprehensive insurance cover for such escrow funds the fee for obtaining such

cover is $13,800. You are hereby advice [sic] to make this payment

immediately...”

73. Victim 5 stated to law enforcement that she sent a cashier’s check for $13,800 to
DAVID in May 2018. According to Victim 5, Scott then told Victim 5 she should invest more,
so Victim 5 sent a wire of $3,400 to LESLEY around July 2018. Victim 5 believed she sent more
money, but could not remember specifically how much at the time of the interview.

74. Bank records show that multiple cashier’s checks and wires totaling $20,300 from
Victim 5 were deposited into a Capital One bank account (Capital One 6797) that DAVID opened
in his own name, a TD Bank account (TD Bank 3428) that Co-Conspirator A opened in the
name of Company 1, and two TD Bank accounts (TD Bank 0580 and TD Bank 3415) that
LESLEY opened in his own name.

75. More specifically, bank records reflect the following transactions:

e On May 7, 2018, a cashier’s check for $13,800 from Victim 5 was deposited into
Capital One 6797, an account in the name of DAVID. Bank records show that this
check was endorsed and deposited at a Capital One ATM, indicating that the check
was likely mailed to DAVID and that DAVID deposited the check into his

account.

e On June 20, 2018, a wire for $1,500 from Victim 5 was deposited into TD Bank 3428,
an account Co-Conspirator A opened in the name of Company 1.

e On July 26, 2018, a wire for $3,400 from Victim 5 was deposited into TD Bank 0580,
an account in the name of LESLEY.

16
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 17 of 25

e On June 5, 2019, a cashier’s check for $1,600 from Victim 5 was deposited into TD
Bank 3415, an account in the name of LESLEY. Bank records show that this check
was endorsed and deposited via mobile deposit, indicating that the check was likely

mailed to LESLEY and that LESLEY deposited this check into his account.

76. Since 2017, DAVID, LESLEY, Co-Conspirator A, Ravid Enterprise, and
Company | have collectively opened 32 bank accounts, across 11 financial institutions (“the scheme
accounts”), that have received more than $5 million in wire, bank transfer, and check payments from

victims. The following is a summary of the victim payments deposited into the scheme accounts

Financial Scope of the Conspiracy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

between 2017 and 2020.°
Name (Account) Bank Account Date Range ee om
ictims
David Annor BB&T 2885 3/3/20 to 8/27/20 $313,270
David Annor BB&T 4392 3/3/20 to 3/06/20 $4,000
David Annor Capital One 6797 12/11/17 to 1/08/19 $201,870
David Annor Citibank 5998 7/20/18 to 5/20/19 $490,474
David Annor JP Morgan 3771 6/29/19 to 12/16/19 $917,465
David Annor JP Morgan 7281 8/19/19 to 12/12/19 $293,975
David Annor M&T Bank 5105 3/30/19 to 9/29/19 $39,000
David Annor M&T Bank 9528 1/29/19 to 9/29/19 $44,681
David Annor SunTrust 4114 1/1/17 to 12/26/17 $293,829
David Annor Wells Fargo 5030 5/3/17 to 06/26/17 $80,831
Total $2,679,395
Lesley Annor JP Morgan 3520 6/18/20 to 9/21/20 $300,000
Lesley Annor BB&T 9581 9/20/18 to 3/9/20 $53,980
Lesley Annor BOA 5957 8/8/17 to 11/16/17 $36,340
Lesley Annor SunTrust 5477 1/1/17 to 12/19/17 $17,550
Lesley Annor TD Bank 0580 1/3/18 to 9/24/18 $39,001
Lesley Annor TD Bank 3415 1/3/18 to 10/11/19 $87,325

 

 

 

 

 

 

 

° The inflows consisted of wire payments, bank transfers, and check deposits, thereby providing law
enforcement with the names of the victims who made the payments. The victims were predominantly
elderly and lived throughout the United States. In several cases, law enforcement identified the
paying individuals as victims through interviews and law enforcement reports. Your affiant and other
agents have identified over 200 individuals who fit the profile of victims in this case, and law

enforcement has interviewed at least 25 of those victims.

17

 
Case 8:20-cr-00446-GJH

Document 1-1 Filed 11/16/20 Page 18 of 25

 

Inflows from

 

 

 

 

 

 

Name (Account) Bank Account Date Range Victims
Lesley Annor Wells Fargo 4653 7/28/17 to 10/26/17 $38,000
Total $572,196

Ravid Enterprise | _PNC Bank 9109 6/8/17 to 8/11/17 $19,554
Ravid Enterprise SunTrust 4312 8/22/17 to 11/30/17 $84,700
Ravid Enterprise TD Bank 1021 12/12/17 to 5/31/18 $121,025
Ravid Enterprise TD Bank 1357 12/12/17 to 1/22/19 $681,763
Total $907,042

Salvage Cars PNC Bank 2373 1/1/17 to 5/3/17 $6,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Salvage Cars SunTrust 7083 11/6/17 to 12/31/17 $2,500
Salvage Cars TD Bank 3428 12/6/17 to 10/1/18 $458,149
Salvage Cars BOA 9436 4/6/17 to 8/31/17 $86,655
Total $553,304
Steven Antwi BOA 3144 3/23/17 to 10/13/17 $74,356
Steven Antwi HN Bank 0409 3/28/17 to 4/21/17 $5,000
Steven Antwi JP Morgan 3082 4/29/17 to 7/24/17 $40,500
Steven Antwi JP Morgan 7097 7/25/17 to 7/9/18 $201,255
Steven Antwi PNC Bank 5049 5/26/20 to 8/25/20 $160,000
Steven Antwi TD Bank 3410 12/6/17 to 10/1/18 $54,000
Steven Antwi TD Bank 5709 7/1/19 to 6/23/20 $594,533
Total $1,129,644

 

 

77. Over $900,000 in additional cash deposits were made into the scheme bank accounts
during this time period (2017 to 2020). Your affiant believes that at least a portion of the deposited
cash represented payments from romance scheme victims, particularly because, as described below,
law enforcement has intercepted packages of cash from romance scheme victims addressed to the
Gaithersburg residence.

78.  Relatedly, your affiant obtained Internal Revenue Service (“IRS”) tax records for
DAVID, LESLEY, and Ravid Enterprise. Those records show that tax returns were not filed for
Ravid Enterprise for tax years 2017, 2018, or 2019.

79. Your affiant believes that the Ravid Enterprise’s lack of tax filing history, combined

with the large volume of victim payments deposited into the Ravid Enterprise accounts, supports

18
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 19 of 25

the conclusion that Ravid Enterprise is a shell company that the ANNOR brothers used for the
purpose of receiving and laundering payments from romance scheme victims.

80. | The bank records for Ravid Enterprise further support the conclusion that the
company is not a legitimate enterprise. For example, of all the money that has gone into the Ravid
Enterprise accounts from 2017 to 2020, over 90 percent originated from victims or were cash
deposits (which also likely represented victim payments). The majority of the outflowing funds from
2017 to 2020, approximately 65 percent, went to individuals who I believe to be co-conspirators,
including $61,000 to Co-Conspirator A and $35,700 to Company 1, as described below. Further,
over 15 percent of the outflows consist of cash withdrawals, and there are no expenditures from the
Ravid Enterprise accounts—such as payroll, insurance expenses, tax expenses, or utility
expenses—that are normally associated with the operation of a legitimate business.’

81. Regarding the Target Subjects’ personal tax history, DAVID and LESLEY filed
individual federal tax returns (Forms 1040) for the years 2017, 2018, and 2019.

82. | However, the wages DAVID reported each year are solely from Forms W-2 that
DAVID’s employer, a community service organization, submitted to the IRS. The Forms W-2 and
1040 for 2017, 2018, and 2019 list DAVID’s address as the Gaithersburg residence.

83. Likewise, the wages LESLEY reported each year are solely from Forms W-2 that
LESLEY ’s employer, a purported consulting company, submitted to the IRS. The Forms W-2 and
1040 for 2017, 2018, and 2019 list LESLEY’s address as the Gaithersburg residence.

84. Below is a summary of the total income DAVID and LESLEY reported to the IRS

compared to the total funds from victims deposited into their bank accounts

 

7 There are only a small number of payments from the Ravid Enterprise accounts to companies
involved in car auctions between 2017 and 2020. Those payments total approximately $44,436,
equating to only three percent of the total outflows from the Ravid Enterprise accounts.

19
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 20 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxpayer Name Tax Year | Income Reported to IRS | Funds Received from Victims

DAVID ANNOR 2017 $18,158 $374,660

DAVID ANNOR 2018 $19,318 $201,870

DAVID ANNOR 2019 $12,526 $1,368,662
LESLEY ANNOR 2017 $10,671 $93,368
LESLEY ANNOR 2018 $9,158 $39,001
LESLEY ANNOR 2019 $6,965 $94,855

85. Regarding the Target Subjects’ expenditure of the money they receive from victims,

bank records shows that after the Target Subjects receive payments from romance scheme victims,
they send a portion of the money to other co-conspirators, often to individuals located in Ghana, and
keep at least 10 percent of the victim payments for themselves. For instance, of the money that the
Target Subjects have received from victims into the scheme bank accounts (described above) from
2017 to 2020, the Target Subjects have withdrawn more than $874,000 in cash, have spent
approximately $74,000 at retail stores (including Apple, Macy’s Department Store, Gen Cosmetics,
Walmart, and Sam’s Club), have spent approximately $61,000 on restaurants and travel, have made
approximately $27,000 in rent payments, and have used approximately $39,000 to pay down credit
cards.

86. The Target Subjects are also laundering money by sending each other wires, checks,
and possibly cash. Between 2017 and the present, DAVID, LESLEY, and Co-Conspirator A have
sent the following amounts of money to each other:

e DAVID has sent $45,000 to Co-Conspirator A.

e DAVID has sent $6,510 to LESLEY.

e Ravid Enterprise has sent $61,000 to Co-Conspirator A.
e Ravid Enterprise has sent $35,700 to Company 1.

e LESLEY has sent $4,370 to Co-Conspirator A.

e LESLEY has sent $23,730 to DAVID.

20
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 21 of 25

e Co-Conspirator A has sent $232,400 to DAVID.
e Co-Conspirator A has sent $4,000 to LESLEY.
e¢ Company | has sent $285,600 to DAVID.
e Company 1 has sent $8,770 to LESLEY.

Bank Surveillance

87. Bank surveillance video shows DAVID actively using the scheme accounts. For
example, your affiant obtained video surveillance footage for SunTrust 3140, 4114, and 4312 for the
time period between June 2017 and November 2017, and JP Morgan 7281 for the time period
between September 2019 and December 2019.

88. Bank surveillance footage and records show that on September 20, 2017, DAVID
went into the Shady Grove SunTrust branch located in Gaithersburg, Maryland and deposited $9,000
and $1,500 in cash into SunTrust 4312 (one of the Ravid Enterprise accounts). The video
surveillance footage shows DAVID handing the teller a stack of cash. Bank surveillance footage
then shows that on September 30, 2017, DAVID went into the Shady Grove SunTrust branch located
in Gaithersburg, Maryland, and withdrew $700 in cash from SunTrust 4312. The video surveillance
footage shows DAVID walking away from the teller window with cash in his hand.

89. Bank surveillance footage and records show that on September 23, 2019, DAVID
went into a JP Morgan branch on Georgia Avenue in Silver Spring, Maryland, and used the ATM to
deposit a check for $104,250, which was a check from TD Bank 5709 (an account in Co-
Conspirator A’s name), into DAVID’s JP Morgan 7281 account.

90. Bank surveillance footage then shows that on October 10, 2019, DAVID used a JP
Morgan ATM at Boardwalk Place in Gaithersburg, Maryland, to deposit a check for $6,500 into JP

Morgan 7281. This check was from Victim 6, a male residing in Wisconsin who was born in 1954.

21
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 22 of 25

The balance of JP Morgan 7281 prior to this $6,500 deposit was $914.23. No additional deposits
were made that day. The following day, on October 11, 2019, DAVID wired $6,000 to an individual
in Ghana.

Account Closures

91. | Though banks have repeatedly closed DAVID’s accounts, DAVID has continued to
receive and launder money from victims using the financial system.

92. For example, in May 2017, DAVID was primarily using Wells Fargo 5030 to receive
victim payments. On June 2, 2017, DAVID received a letter from Wells Fargo stating that the bank
was closing Wells Fargo 5030. After Wells Fargo 5030 was closed, DAVID began receiving victim
payments into SunTrust 4114, which had already been opened, but had not previously been receiving
victim payments. DAVID used SunTrust 4114 until the bank closed the account on December 18,
2017.

93. | DAVID employed the same evasive financial activity using the business name of
Ravid Enterprise. After Wells Fargo 5030 was closed on June 2, 2017, DAVID opened a Ravid
Enterprise account, PNC 9109, on June 8, 2017, and started receiving victim payments into that
account until the bank closed PNC 9109 on August 11, 2017.

94. Then, after PNC 9109 was closed on August 11,2017, DAVID opened SunTrust 4312
on August 22, 2017, and received victim payments into that account until the bank closed SunTrust
4312 on November 2, 2017.

95. On December 12, 2017, after the bank closed SunTrust 4312, DAVID opened an
account in the name of Ravid Enterprise at TD Bank (TD Bank 1021) on December 12, 2017.

DAVID thereafter used TD Bank 1021 to receive $121,025 from victims.

22
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 23 of 25

USPS Packages

96. On September 13, 2019, USPIS identified a package from Victim 7, who law
enforcement identified as a woman from Illinois born in 1956, addressed to an individual named
“Julius Wade,” also known to law enforcement as Julius Wadie, that was sent to the Gaithersburg
residence. When USPIS contacted the sender of the package (Victim 7), she advised that she had
sent $13,700 in cash for the benefit of someone whom she believed was a military service member
and with whom she had an online romance.

oF USPIS identified other Express Mail packages that were sent to the TARGET

RESIDENCES as follows:

e On January 9, 2020, a package addressed to DAVID was received at the Germantown
residence from Victim 6, identified as a male residing in Wisconsin who was born in
1954. Bank records show that between October 10, 2019, and January 9, 2020, seven
cashier’s checks totaling $95,405 from Victim 6 have been deposited into JP Morgan
7281 and JP Morgan 3771—both of which are held in the name of DAVID.

e On January 30, 2020, a package addressed to DAVID was received at the
Germantown residence from Victim 8, identified as a female residing in Texas who
was born in 1955.

e On August 6, 2020, a package addressed to DAVID was received at the Gaithersburg

residence from Victim 9, identified as a male residing in Nebraska who was born in
1962.

e On August 26, 2020, a package was received at the Germantown residence from
Victim 10, identified as a male residing in Kentucky who was born in 1965. Law
enforcement contacted Victim 10 about the package. Victim 10 explained that he had
sent money to the Germantown residence, totaling between $800 and $1,000, for an
old friend “Dianne,” who reached out to him through Google Hangouts and who
proposed that they (Victim 10 and Dianne) get married.

e On September 14, 2020, a package addressed to DAVID was received at the
Gaithersburg residence from Victim 11, identified as a female residing in Wisconsin
who was born in 1963. The package also had handwriting stating “Attn: Paul
Kenedy.” Law enforcement contacted Victim 11 about the package, and Victim 11
explained that she was contacted around May 2020 through Twitter by an individual
named “Paul” who was in the United States Air Force. Over time, Victim 11 sent
approximately $23,000 addressed to both DAVID and LESLEY to the Gaithersburg

23
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 24 of 25

residence and the Germantown residence. According to Victim 11, “Paul” told her
that DAVID and LESLEY were diplomats who assisted U.S. military members
stationed outside the U.S.

98. On September 12, 2019, DAVID flew from Dulles International Airport (“IAD”) to
Accra, Ghana. On September 21, 2019, DAVID returned from Ghana. When questioned by U.S.
Customs and Border Patrol (“CBP”) authorities at the United States port of entry at IAD, DAVID
advised that he resided at the Gaithersburg residence with his brother, LESLEY, and their father.

99. On December 18, 2019, DAVID and LESLEY flew from IAD to Accra, Ghana. On
January 15, 2020, DAVID and LESLEY returned from Accra, Ghana. When DAVID was
questioned by CBP authorities at the United States port of entry at IAD, DAVID advised that he
traveled to Ghana to visit with family. DAVID again provided his current address as the Gaithersburg
residence.

100. According to records maintained by the Maryland Motor Vehicle Administration
(“Maryland MVA”), as of September 29, 2020, the address listed on DAVID’s driver’s license is the
Gaithersburg residence.

101. According to Maryland MVA records, as of September 29, 2020, the address listed
on LESLEY’s driver’s license is the Gaithersburg residence.

102. According to Maryland MVA records, as of September 29, 2020, the address listed

on Co-Conspirator A’s driver’s license is the Germantown residence.

24
Case 8:20-cr-00446-GJH Document 1-1 Filed 11/16/20 Page 25 of 25

Conclusion
103. Based on the foregoing facts, there is probable cause to support the issuance of the
requested criminal complaint and arrest warrants.
Respectfully submitted,
fusca
Special Agent Jamie Vera
Federal Bureau of Investigation

 

Affidavit submitted by email and attested to me as true and accurate by telephone, consistent with Fed. R.
Crim. P. 4.1 and 4(d) this 22ndday of October 2020.

Digitally signed by Charles B. Day
DN: cn=Charles B. Day, 0, ou=U.S. District Court of Maryland,
C h a l e S B e Da y email=MDD_CBDChambers@mdd.uscourts.gov, c=US
Date: 2020.10.22 16:02:47 -04'00"
Honorable Charles B. Day
United States Magistrate Judge

 

25
